Case 17-06836        Doc 38     Filed 01/15/19     Entered 01/15/19 07:21:04          Desc         Page 1
                                                  of 4




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 17-06836
         Holly B Scarbro

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

       Glenn Stearns, chapter 13 trustee, submits the following Final Report and Account of the
administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as follows:


         1) The case was filed on 03/06/2017.

         2) The plan was confirmed on 07/21/2017.

         3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
NA .

     4) The trustee filed action to remedy default by the debtor in performance under the plan
on NA .

         5) The case was completed on 10/29/2018.

         6) Number of months from filing to last payment: 20.

         7) Number of months case was pending: 22.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: $19,250.00.

         10) Amount of unsecured claims discharged without payment: $12,745.20.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 17-06836        Doc 38      Filed 01/15/19    Entered 01/15/19 07:21:04                 Desc         Page 2
                                                  of 4



 Receipts:

         Total paid by or on behalf of the debtor           $134,612.30
         Less amount refunded to debtor                      $74,606.60

 NET RECEIPTS:                                                                                   $60,005.70


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                $3,500.00
     Court Costs                                                              $0.00
     Trustee Expenses & Compensation                                      $3,315.39
     Other                                                                    $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                 $6,815.39

 Attorney fees paid and disclosed by debtor:                 $500.00


 Scheduled Creditors:
 Creditor                                      Claim         Claim            Claim        Principal      Int.
 Name                                Class   Scheduled      Asserted         Allowed         Paid         Paid
 BECKET & LEE LLP                Unsecured         950.00      1,045.04         1,045.04      1,045.04      35.65
 CAVALRY SPV I LLC               Unsecured      4,540.00       5,479.74         5,479.74      5,479.74     186.86
 CAVALRY SPV I LLC               Unsecured      1,622.00       4,248.95         4,248.95      4,248.95     144.89
 CENTRAL BUYER CORP              Secured             0.00          0.00             0.00           0.00       0.00
 COMENITY BANK                   Unsecured         618.00        600.71           600.71        600.71      20.52
 COMENITY BANK                   Unsecured         785.00      1,110.78         1,110.78      1,110.78      37.91
 COMENITY CAPITAL BANK           Unsecured         512.00        421.17           421.17        421.17      14.38
 COMENITY CAPITAL BANK           Unsecured      1,700.00       1,729.51         1,729.51      1,729.51      60.53
 LAKE COUNTY CLERK               Secured       20,525.00     12,455.68        12,455.68      12,455.68        0.00
 LAKE COUNTY TREASURER           Secured             0.00          0.00             0.00           0.00       0.00
 LVNV FUNDING                    Unsecured         559.00        557.83           557.83        557.83      19.02
 MARINER FINANCE LLC             Unsecured      3,041.00       3,288.26         3,288.26      3,288.26     112.12
 MIDLAND CREDIT MGMT AGENT FOR Unsecured           819.00        845.04           845.04        845.04      28.82
 MIDLAND CREDIT MGMT AGENT FOR Unsecured        1,041.00       1,050.91         1,050.91      1,050.91      35.86
 MIDLAND CREDIT MGMT AGENT FOR Unsecured           423.00      1,421.92         1,421.92      1,421.92      44.78
 MIDLAND CREDIT MGMT AGENT FOR Unsecured           529.00      1,525.84         1,525.84      1,525.84      52.05
 ONEMAIN                         Secured           500.00        500.00           500.00        500.00      25.93
 ONEMAIN                         Unsecured      4,116.00       4,515.90         4,515.90      4,515.90     158.76
 PORTFOLIO RECOVERY ASSOC        Unsecured      2,271.80       3,117.41         3,117.41      3,117.41     106.27
 PORTFOLIO RECOVERY ASSOC        Unsecured      1,047.00       1,893.89         1,893.89      1,893.89      64.62
 PORTFOLIO RECOVERY ASSOC        Unsecured      6,881.00       6,027.25         6,027.25      6,027.25     205.51
 PEDIATRIC ANESTHESIA ASSOC      Unsecured         391.25           NA               NA            0.00       0.00
 CAPITAL ONE                     Unsecured         822.00           NA               NA            0.00       0.00
 ASSOCIATED DENTAL SPECIALISTS O Unsecured      2,294.00            NA               NA            0.00       0.00
 AT&T                            Unsecured          94.00           NA               NA            0.00       0.00
 CACH LLC                        Unsecured      2,781.57            NA               NA            0.00       0.00



UST Form 101-13-FR-S (9/1/2009)
Case 17-06836      Doc 38     Filed 01/15/19    Entered 01/15/19 07:21:04                Desc       Page 3
                                               of 4



 Scheduled Creditors:
 Creditor                                   Claim         Claim        Claim         Principal       Int.
 Name                            Class    Scheduled      Asserted     Allowed          Paid          Paid
 NORTHSHORE UNIVERSITY HEALTH Unsecured      1,392.00            NA             NA           0.00        0.00
 NORTHSHORE UNIV HEALTH SYSTEMUnsecured      2,733.00            NA             NA           0.00        0.00
 LURIE CHILDRENS              Unsecured      1,545.00            NA             NA           0.00        0.00
 EDUCATION DEPT OF ED/NAVIENT Unsecured           0.00           NA             NA           0.00        0.00
 ELASTIC CREDIT               Unsecured         500.00           NA             NA           0.00        0.00
 HEMATOLOGY ONCOLOGY OF THE N Unsecured         192.38           NA             NA           0.00        0.00


 Summary of Disbursements to Creditors:
                                                           Claim          Principal                 Interest
                                                         Allowed              Paid                     Paid
 Secured Payments:
       Mortgage Ongoing                                   $0.00             $0.00                    $0.00
       Mortgage Arrearage                                 $0.00             $0.00                    $0.00
       Debt Secured by Vehicle                            $0.00             $0.00                    $0.00
       All Other Secured                             $12,955.68        $12,955.68                   $25.93
 TOTAL SECURED:                                      $12,955.68        $12,955.68                   $25.93

 Priority Unsecured Payments:
        Domestic Support Arrearage                         $0.00                 $0.00               $0.00
        Domestic Support Ongoing                           $0.00                 $0.00               $0.00
        All Other Priority                                 $0.00                 $0.00               $0.00
 TOTAL PRIORITY:                                           $0.00                 $0.00               $0.00

 GENERAL UNSECURED PAYMENTS:                         $38,880.15        $38,880.15               $1,328.55


 Disbursements:

        Expenses of Administration                         $6,815.39
        Disbursements to Creditors                        $53,190.31

 TOTAL DISBURSEMENTS :                                                                     $60,005.70




UST Form 101-13-FR-S (9/1/2009)
Case 17-06836        Doc 38      Filed 01/15/19     Entered 01/15/19 07:21:04            Desc      Page 4
                                                   of 4




        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 01/10/2019                             By:/s/ Glenn Stearns
                                                                         Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
